DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 07/24/2019.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 07/24/2019 have been accepted and considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 7-12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waddington et al., (U.S. Patent Application Publication: 2011/0179084) in view of Cristianini (U.S. Patent Application Publication: 2006/0074821), both hereinafter referred to as WADDINGTON and CRISTIANINI. 
With respect to Claim 1, WADDINGTON discloses:
1. A method for learning roadmaps, comprising: 
extracting a plurality of named entities from one or more corpora of information (See e.g., “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…”; “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…a set of excluded named entities (e.g. “Unit) may be predefined and the advert server 111 may remove any node and associated edges for terms that belong to this set of excluded named entities…” See e.g., WADDINGTON paras. 38, 39, 68, 71, 74, 76, 85); 
constructing a graph based on the named entities (See e.g., “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…each edge of the graph connects two nodes/terms and indicates that these terms co-occur in a suitable textual relationship in the training set (e.g. dependent on the type of the terms, whether they occur in the same sentence or in the same documents)… edge may have an edge value reflecting how closely linked or associated the terms are considered to be. For example, an edge value may be indicative of the number of co-occurrences of the terms (e.g. in a sentence or in a document)…” See e.g., WADDINGTON paras. 38, 39, 68, 71, 74, 76, 85); 

    PNG
    media_image1.png
    807
    367
    media_image1.png
    Greyscale
inducing a subgraph from the graph based on a target named entity, wherein the subgraph includes a subset of the named entities (See e.g., “…Graph-based expansion… additional terms can be selected from the semantic graph and added to the search term set to generate an expanded term set…”; “…semantic graphs are used to improve the accuracy of the matching between the user selected content item and adverts by performing expansion of the set of terms characterizing the user selected content item…allows the expanded term set to provide a more accurate and diverse characterization of the selected content item. For example, if the original search term for the user selected content item comprises a term for a specific team sport and a specific player of that sport, the expansion may result in the addition of a term identifying the player's current team even if this is not included in the original term set…”; “…nodes may only be generated from a subset of the terms in step 505, for example by integrating the node generation…” “…Select Semantic Graphs…Select Subset of Nodes of Graph…”   See e.g., WADDINGTON paras. 43, 45, 47, 102, 104, 106-112, 124, Fig. 6); 
ordering the subset of the named entities based on the subgraph (See e.g., “…the semantic graphs are highly suitable for being dynamically updated to reflect the individual user's specific preferences and characteristics… the semantic graphs may represent not only the semantic representation of a topic but also the user's particular preferences for that topic…” “…nodes may only be generated from a subset of the terms in step 505, for example by integrating the node generation…” “…Select Semantic Graphs…Select Subset of Nodes of Graph…”  See e.g., WADDINGTON paras. 43, 45, 47, 102, 104, 106-112, 124, Fig. 6); and 
[generating a learning roadmap] for the target named entity based on the ordering (See e.g., “…expansion processor 315 is coupled to a similarity processor 317 which is fed the expanded term set…similarity processor 317 then proceeds to execute step 409 wherein similarity measures between the expanded set of terms and each of the advert term sets is determined…similarity processor 317 generates similarity values that indicate how well the expanded terms set matches each of the term sets for the stored adverts…”; “…similarity processor 317 is coupled to a selection processor 319 which proceeds to execute step 411 wherein an advert of the stored adverts is selected in response to the similarity measures…the selection processor 319 may simply select the advert that has the highest similarity value…” See e.g., WADDINGTON paras. 60, 61).
	WADDINGTON does not explicitly, but CRISTIANINI discloses bracketed limitations comprising [generating a learning roadmap] (See e.g., “…present invention combines results from spectral graph theory (SGT) with the kernel function to obtain a new class of learning algorithm. The algorithms disclosed herein provide means for supervised learning, unsupervised learning (clustering) and semi-supervised learning (transduction), model selection, and novelty detection in learning machines, including support vector machines…”; (See e.g., “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 20, 31-37, 53-58, 74, 86) CRISTIANINI paras. 20, 31, 34, 35, 37, 53-58, 74, 86).
WADDINGTON and CRISTIANINI are analogous art because they can be considered to come from a similar field of endeavor in using graph theory techniques applicable to Machine Learning.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of WADDINGTON’s name entity semantic graphs applications with CRISTIANINI’s techniques comprising “…combin[ing] results from spectral graph theory with the concept of the kernel function to obtain a new class of learning algorithms for supervised, semi-supervised, and unsupervised learning…” in order to advantageously further “…exploit the advantages of both kernel methods and spectral graph theory to solve problems of machine learning…”  (See e.g., CRISTIANINI paras. 15-17, 20, 31-37, 53-58, 74, 86, 87).

With respect to Claim 3, WADDINGTON in view of CRISTIANINI discloses:
3. The method of claim 1, further comprising: identifying a frequency count for each of the named entities (See e.g., “…advert server 111 generates a node for each noun, named entity, and adjective accompanying a noun. Furthermore, a node value is generated which includes: the lemma of the term (a string value), the term frequency in the training documents (a numeric value), the document frequency of the term in the training set (a numeric value), and the term type (e.g. whether the term is a noun, a named entity or an adjective). For a term for which a node has already been created, the node value is updated (specifically the term frequency and document frequency may be modified)…”; “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…”; “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…a set of excluded named entities (e.g. “Unit) may be predefined and the advert server 111 may remove any node and associated edges for terms that belong to this set of excluded named entities…” See e.g., WADDINGTON paras. 38, 39, 68, 71, 74, 76, 85); 
identifying a co-occurrence count for each unordered pair of the named entities (See e.g., “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…”; “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…a set of excluded named entities (e.g. “Unit) may be predefined and the advert server 111 may remove any node and associated edges for terms that belong to this set of excluded named entities…” See e.g., WADDINGTON paras. 38, 39, 68, 71-76, 85); and 
identifying a conditional probability (See e.g., “…applicable to all types of machine learning, i.e., supervised, semi-supervised, and unsupervised. For purposes of this discussion, the following assumptions apply: a dataset of m points is drawn from a set X according to a fixed distribution D… Constraint Cl requires the probability of the two classes to be the same under the distribution given by the first eigenvector…”;  “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…”; “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 15-20, 31-37, 53-58, 74, 86) for each ordered pair of the named entities based on the frequency counts and the co-occurrence counts (See e.g., “…wherein edges are generated for the semantic graph…edges are generated based on co-occurrences of the terms in the training set…for each generated edge connecting two nodes, an edge value is calculated. The edge value is indicative of the strength of the association between the two terms corresponding to the two nodes…edge value is calculated to be indicative of a co-occurrence frequency for the terms of the two nodes…” See e.g., WADDINGTON paras. 38, 39, 68, 71-76, 85);, wherein edges of the graph correspond to the conditional probabilities (See e.g., “…applicable to all types of machine learning, i.e., supervised, semi-supervised, and unsupervised. For purposes of this discussion, the following assumptions apply: a dataset of m points is drawn from a set X according to a fixed distribution D… Constraint Cl requires the probability of the two classes to be the same under the distribution given by the first eigenvector…”;  “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 15-20, 31-37, 53-58, 74, 86).

With respect to Claim 7, WADDINGTON in view of CRISTIANINI discloses:
7. The method of claim 1, wherein: generating the learning roadmap comprises generating a recommended order for learning information (See e.g., “…present invention combines results from spectral graph theory (SGT) with the kernel function to obtain a new class of learning algorithm. The algorithms disclosed herein provide means for supervised learning, unsupervised learning (clustering) and semi-supervised learning (transduction), model selection, and novelty detection in learning machines, including support vector machines…” CRISTIANINI paras. 31, 34, 35, 37, 53-58, 74, 86) associated with the subset of named entities (See e.g., “…expansion processor 315 is coupled to a similarity processor 317 which is fed the expanded term set…similarity processor 317 then proceeds to execute step 409 wherein similarity measures between the expanded set of terms and each of the advert term sets is determined…similarity processor 317 generates similarity values that indicate how well the expanded terms set matches each of the term sets for the stored adverts…”; “…for all co-occurrences in a sentence between two nouns or between a noun and a named entity…for all co-occurrences between a noun and an adjacent adjective…for all co-occurrences between two named entities in a training document…” See e.g., WADDINGTON paras. 43, 45, 47, 73-80, 102, 104, 106-112, 124, Fig. 6).

With respect to Claim 8, WADDINGTON in view of CRISTIANINI discloses:
8. The method of claim 1, wherein: each of the named entities comprises an information topic (See e.g., “…A semantic graph is provided by the advert server 111 for each of a number of topics. As will be described later, each semantic graph may e.g. be progressively built up by processing a suitable training set of text documents (either offline or online). The co-occurrences of terms within these corpora are exploited to build a connected network of terms. The graph nodes constitute a representation for the text terms and the graph edges express the relation (in the sense of co-occurrence) among terms in the graph…”; “…for all co-occurrences in a sentence between two nouns or between a noun and a named entity…for all co-occurrences between a noun and an adjacent adjective…for all co-occurrences between two named entities in a training document…”; “…for all co-occurrences in a sentence between two nouns or between a noun and a named entity…for all co-occurrences between a noun and an adjacent adjective…for all co-occurrences between two named entities in a training document…” See e.g., WADDINGTON paras. 38-43, 45, 47, 73-80, 102, 104, 106-112, 124, Fig. 6).

With respect to Claim 9, WADDINGTON in view of CRISTIANINI discloses:
9. The method of claim 1, wherein: the one or more corpora of information comprise unstructured corpora of information (See e.g., “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…”; “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…a set of excluded named entities (e.g. “Unit) may be predefined and the advert server 111 may remove any node and associated edges for terms that belong to this set of excluded named entities…” See e.g., WADDINGTON paras. 38, 39, 68, 71, 74, 76, 85).
	Also, CRISTIANI discloses, see e.g., “…training according to the present invention using unlabeled data, i.e., unsupervised training, provides means for clustering the data. The choice of kernel automatically defines two classes in the unlabeled dataset by means of the sign of the second eigenvector. Successive eigenvectors can be used for further partitionings. A measure of the goodness of a given cluster is the second eigenvalue, or its alignment. Kernel parameters can be tuned to optimize it…” (See e.g., CRISTIANINI paras. 31, 34, 35, 37, 53-58, 74, 86).

With respect to Claim 10, WADDINGTON discloses:
10. An apparatus for generating learning roadmaps from unstructured information, comprising: a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to: 
identify a frequency count for each of a plurality of named entities in a corpus of text (See e.g., “…advert server 111 generates a node for each noun, named entity, and adjective accompanying a noun. Furthermore, a node value is generated which includes: the lemma of the term (a string value), the term frequency in the training documents (a numeric value), the document frequency of the term in the training set (a numeric value), and the term type (e.g. whether the term is a noun, a named entity or an adjective). For a term for which a node has already been created, the node value is updated (specifically the term frequency and document frequency may be modified)…”; “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…”; “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…a set of excluded named entities (e.g. “Unit) may be predefined and the advert server 111 may remove any node and associated edges for terms that belong to this set of excluded named entities…,” See e.g., WADDINGTON paras. 38, 39, 68, 71, 74, 76, 85); 
identify a co-occurrence count for each unordered pair of the named entities (See e.g., “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…”; “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…a set of excluded named entities (e.g. “Unit) may be predefined and the advert server 111 may remove any node and associated edges for terms that belong to this set of excluded named entities…” See e.g., WADDINGTON paras. 38, 39, 68, 71-76, 85); 
[identify a conditional probability] for each ordered pair of the named entities based on the frequency counts and the co-occurrence counts, [wherein edges of the graph correspond to the conditional probabilities] (See e.g., “…wherein edges are generated for the semantic graph…edges are generated based on co-occurrences of the terms in the training set…for each generated edge connecting two nodes, an edge value is calculated. The edge value is indicative of the strength of the association between the two terms corresponding to the two nodes…edge value is calculated to be indicative of a co-occurrence frequency for the terms of the two nodes…” See e.g., WADDINGTON paras. 38, 39, 68, 71-76, 85); 
[generate an adjacency matrix, wherein entries of the adjacency matrix correspond to edges of the graph]; 
[multiply the adjacency matrix by a transpose of the adjacency matrix to produce a product matrix]; [identify an eigenvector of the product matrix; and order one or more of the named entities based on the values of the eigenvector].
WADDINGTON does not explicitly, but CRISTIANINI discloses bracketed limitations comprising 
[identify a conditional probability] and [wherein edges of the graph correspond to the conditional probabilities] (See e.g., “…applicable to all types of machine learning, i.e., supervised, semi-supervised, and unsupervised. For purposes of this discussion, the following assumptions apply: a dataset of m points is drawn from a set X according to a fixed distribution D… Constraint Cl requires the probability of the two classes to be the same under the distribution given by the first eigenvector…”;  “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 15-20, 31-37, 53-58, 74, 86); [generate an adjacency matrix, wherein entries of the adjacency matrix correspond to edges of the graph] (See e.g., “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 20, 31-37, 53-58, 74, 86); 
[multiply the adjacency matrix by a transpose of the adjacency matrix to produce a product matrix](See e.g., “…As a definition, let G=(V,E) be a graph whose vertices (nodes) are V and whose edges are E. The adjacency matrix of the graph is made up of rows and columns labeled by the nodes, with a 1 or 0 in position (Vi,Vj) according to whether Vi and Vj are adjacent or not. Thus, the |V| x |V| adjacency matrix A(ij) contains a 0 (zero) if there is no edge cij connecting Vi to Vj, and contains a weight Wij otherwise. (Note that for unweighted graphs, the weight is always 1.) This adjacency matrix is equivalent to the kernel matrix, also known as the Gram matrix. Thus, the kernel method and graph theory are combined…” (See e.g., CRISTIANINI paras. 20, 31-37, 53-58, 74, 86); [identify an eigenvector of the product matrix] (See e.g., “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…”; “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity… points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 20, 31-37, 53-58, 74, 86); and [order one or more of the named entities based on the values of the eigenvector] (See e.g., “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity… points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 20, 31-37, 53-58, 74, 86).
WADDINGTON and CRISTIANINI are analogous art because they can be considered to come from a similar field of endeavor in using graph theory techniques applicable to Machine Learning.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of WADDINGTON’s name entity semantic graphs applications with CRISTIANINI’s techniques comprising “…combin[ing] results from spectral graph theory with the concept of the kernel function to obtain a new class of learning algorithms for supervised, semi-supervised, and unsupervised learning…” in order to advantageously further “…exploit the advantages of both kernel methods and spectral graph theory to solve problems of machine learning…”  (See e.g., CRISTIANINI paras. 15-17, 20, 31-37, 53-58, 74, 86, 87).

With respect to Claim 11, WADDINGTON in view of CRISTIANINI discloses:
11. The apparatus of claim 10, the processor being further configured to execute the instructions to: generate a learning roadmap (See e.g., “…present invention combines results from spectral graph theory (SGT) with the kernel function to obtain a new class of learning algorithm. The algorithms disclosed herein provide means for supervised learning, unsupervised learning (clustering) and semi-supervised learning (transduction), model selection, and novelty detection in learning machines, including support vector machines…”; (See e.g., “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…” See e.g., CRISTIANINI paras. 20, 31-37, 53-58, 74, 86) CRISTIANINI paras. 20, 31, 34, 35, 37, 53-58, 74, 86) for a target topic based on the ordering, wherein the target topic comprises one of the named entities (See e.g., “…advert server 111 generates a node for each noun, named entity, and adjective accompanying a noun. Furthermore, a node value is generated which includes: the lemma of the term (a string value), the term frequency in the training documents (a numeric value), the document frequency of the term in the training set (a numeric value), and the term type (e.g. whether the term is a noun, a named entity or an adjective). For a term for which a node has already been created, the node value is updated (specifically the term frequency and document frequency may be modified)…”; “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…”; “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…a set of excluded named entities (e.g. “Unit) may be predefined and the advert server 111 may remove any node and associated edges for terms that belong to this set of excluded named entities…” See e.g., WADDINGTON paras. 38, 39, 68, 71, 74, 76, 85).

With respect to Claim 12, WADDINGTON in view of CRISTIANINI discloses:
12. The apparatus of claim 11, the processor being further configured to execute the instructions to: identify a subset of the named entities, wherein the subset includes each of the named entities that lies (See e.g., “…Graph-based expansion… additional terms can be selected from the semantic graph and added to the search term set to generate an expanded term set…”; “…semantic graphs are used to improve the accuracy of the matching between the user selected content item and adverts by performing expansion of the set of terms characterizing the user selected content item…allows the expanded term set to provide a more accurate and diverse characterization of the selected content item. For example, if the original search term for the user selected content item comprises a term for a specific team sport and a specific player of that sport, the expansion may result in the addition of a term identifying the player's current team even if this is not included in the original term set…”; “…nodes may only be generated from a subset of the terms in step 505, for example by integrating the node generation…”; “…Select Semantic Graphs…Select Subset of Nodes of Graph…”   See e.g., WADDINGTON paras. 43, 45, 47, 102, 104, 106-112, 124, Fig. 6) within a threshold distance of the target topic (See e.g., “…applicable to all types of machine learning, i.e., supervised, semi-supervised, and unsupervised. For purposes of this discussion, the following assumptions apply: a dataset of m points is drawn from a set X according to a fixed distribution D… Constraint Cl requires the probability of the two classes to be the same under the distribution given by the first eigenvector…”;  “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 15-20, 31-37, 53-58, 74, 86) 

With respect to Claim 14, WADDINGTON discloses:
14. A non-transitory computer readable medium storing code for generating learning roadmaps from unstructured information, the code comprising instructions executable by a processor to: extract a plurality of named entities from one or more corpora of information (See e.g., “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…”; “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…a set of excluded named entities (e.g. “Unit) may be predefined and the advert server 111 may remove any node and associated edges for terms that belong to this set of excluded named entities…” See e.g., WADDINGTON paras. 38, 39, 68, 71, 74, 76, 85); 
determine co-occurrence frequencies of pairs of named entities (See e.g., “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…”; “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…a set of excluded named entities (e.g. “Unit) may be predefined and the advert server 111 may remove any node and associated edges for terms that belong to this set of excluded named entities…” See e.g., WADDINGTON paras. 38, 39, 68, 71-76, 85); 
build a graph based on the co-occurrence frequencies of pairs of named entities (See e.g., “…the attributes stored for each node of a semantic graph are: …the term type (e.g. whether the term is a noun, a named entity (i.e. person, location, organization, etc) or an adjective)…”; “…each edge of the graph connects two nodes/terms and indicates that these terms co-occur in a suitable textual relationship in the training set (e.g. dependent on the type of the terms, whether they occur in the same sentence or in the same documents)… edge may have an edge value reflecting how closely linked or associated the terms are considered to be. For example, an edge value may be indicative of the number of co-occurrences of the terms (e.g. in a sentence or in a document)…” See e.g., WADDINGTON paras. 38, 39, 68, 71, 74, 76, 85); 
induce a subgraph for a target topic using the graph (See e.g., “…Graph-based expansion… additional terms can be selected from the semantic graph and added to the search term set to generate an expanded term set…”; “…semantic graphs are used to improve the accuracy of the matching between the user selected content item and adverts by performing expansion of the set of terms characterizing the user selected content item…allows the expanded term set to provide a more accurate and diverse characterization of the selected content item. For example, if the original search term for the user selected content item comprises a term for a specific team sport and a specific player of that sport, the expansion may result in the addition of a term identifying the player's current team even if this is not included in the original term set…”; “…nodes may only be generated from a subset of the terms in step 505, for example by integrating the node generation…” “…Select Semantic Graphs…Select Subset of Nodes of Graph…”   See e.g., WADDINGTON paras. 43, 45, 47, 102, 104, 106-112, 124, Fig. 6); 
[determine a rank of at least one of basic-ness and advanced-ness] for each of the named entities in relation to the target topic; and 
order the named entities [based on the basic-ness or advanced-ness].
WADDINGTON does not explicitly, but CRISTIANINI discloses bracketed limitations comprising [determine a rank of at least one of basic-ness and advanced-ness] and [based on the basic-ness or advanced-ness] (See e.g., “…present invention combines results from spectral graph theory (SGT) with the kernel function to obtain a new class of learning algorithm. The algorithms disclosed herein provide means for supervised learning, unsupervised learning (clustering) and semi-supervised learning (transduction), model selection, and novelty detection in learning machines, including support vector machines…”; (See e.g., “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 20, 31-37, 53-58, 74, 86) CRISTIANINI paras. 20, 31, 34, 35, 37, 53-58, 74, 86).
WADDINGTON and CRISTIANINI are analogous art because they can be considered to come from a similar field of endeavor in using graph theory techniques applicable to Machine Learning.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of WADDINGTON’s name entity semantic graphs applications with CRISTIANINI’s techniques comprising “…combin[ing] results from spectral graph theory with the concept of the kernel function to obtain a new class of learning algorithms for supervised, semi-supervised, and unsupervised learning…” in order to advantageously further “…exploit the advantages of both kernel methods and spectral graph theory to solve problems of machine learning…”  (See e.g., CRISTIANINI paras. 15-17, 20, 31-37, 53-58, 74, 86, 87).

With respect to Claim 15, WADDINGTON in view of CRISTIANINI discloses:
15. The non-transitory computer readable medium of claim 14, wherein: the ordering the named entities (See e.g., “…expansion processor 315 is coupled to a similarity processor 317 which is fed the expanded term set…similarity processor 317 then proceeds to execute step 409 wherein similarity measures between the expanded set of terms and each of the advert term sets is determined…similarity processor 317 generates similarity values that indicate how well the expanded terms set matches each of the term sets for the stored adverts…”; “…for all co-occurrences in a sentence between two nouns or between a noun and a named entity…for all co-occurrences between a noun and an adjacent adjective…for all co-occurrences between two named entities in a training document…” See e.g., WADDINGTON paras. 73-80) includes generating a learning roadmap to the target topic using the determined rank of at least one of basic-ness and advanced-ness (See e.g., “…present invention combines results from spectral graph theory (SGT) with the kernel function to obtain a new class of learning algorithm. The algorithms disclosed herein provide means for supervised learning, unsupervised learning (clustering) and semi-supervised learning (transduction), model selection, and novelty detection in learning machines, including support vector machines…”; (See e.g., “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 20, 31-37, 53-58, 74, 86) CRISTIANINI paras. 20, 31, 34, 35, 37, 53-58, 74, 86).

5.	Claims 2, 4, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waddingtonet al., (U.S. Patent Application Publication: 2011/0179084) in view of Cristianini (U.S. Patent Application Publication: 2006/0074821), and further in view of Ajwani et al., (D. Ajwani, B. Taneva, S. Dutta, P. K. Nicholson, G. Heyrani-Nobari and A. Sala, "ANNOTATE: orgANizing uNstructured cOntenTs viA Topic labEls," 2018 IEEE International Conference on Big Data (Big Data), 2018, pp. 1699-1708), hereinafter referred to as WADDINGTON, CRISTIANINI, and AJWANI. 
With respect to Claim 2, WADDINGTON in view of CRISTIANINI discloses:
2. The method of claim 1, further comprising: extracting a set of terms in the one or more corpora of information (See e.g., “…co-occurrences of terms within these corpora are exploited to build a connected network of terms…” See e.g., WADDINGTON paras. 38, 39, 68, 71, 74, 76, 85); and generating a set of equivalence [[classes based on a synonym list]] (See e.g., “…applicable to all types of machine learning, i.e., supervised, semi-supervised, and unsupervised. For purposes of this discussion, the following assumptions apply: a dataset of m points is drawn from a set X according to a fixed distribution D… Constraint Cl requires the probability of the two classes to be the same under the distribution given by the first eigenvector…” See e.g., CRISTIANINI paras. 15-17, 31, 34, 35, 37, 53-58, 74, 86), wherein (See e.g., “…expansion processor 315 is coupled to a similarity processor 317 which is fed the expanded term set…similarity processor 317 then proceeds to execute step 409 wherein similarity measures between the expanded set of terms and each of the advert term sets is determined…similarity processor 317 generates similarity values that indicate how well the expanded terms set matches each of the term sets for the stored adverts…”; “…for all co-occurrences in a sentence between two nouns or between a noun and a named entity…for all co-occurrences between a noun and an adjacent adjective…for all co-occurrences between two named entities in a training document…” See e.g., WADDINGTON paras. 73-80) corresponds to an equivalence class from the set of equivalence classes (See e.g., “…applicable to all types of machine learning, i.e., supervised, semi-supervised, and unsupervised. For purposes of this discussion, the following assumptions apply: a dataset of m points is drawn from a set X according to a fixed distribution D… Constraint Cl requires the probability of the two classes to be the same under the distribution given by the first eigenvector…” See e.g., CRISTIANINI paras. 15-17, 31, 34, 35, 37, 53-58, 74, 86). 
WADDINGTON in view of CRISTIANINI does not explicitly, but AJWANI discloses bracketed limitations comprising [[classes based on a synonym list]] (See e.g., “… text classification approaches…expand entities/concepts present in documents by adding synonyms, 1-hop ancestor, etc.,…”; “…taxonomy is a directed graph T = (V, E) where the node set is the union of the entities and concepts from a knowledge base. Edges represent relationships between the entities and categories, as well as between categories…” where “…we consider neighbourhoods around sets of leaves…a node set, S in T = (V, E), let N1 (S) denote the 1-hop neighbourhood of S…the k-hop neighbourhood of S as N1 (Nk−1 (s))∪Nk−1 (S) for all k ≥ 2…” See e.g., AJWANI, §§ II, IV).
WADDINGTON, CRISTIANINI, and AJWANI are analogous art because they can be considered to come from a similar field of endeavor in using natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of WADDINGTON in view of CRISTIANINI with AJWANI’s taxonomy framework considering “text classification approaches…expand entities/concepts present in documents by adding synonyms, 1-hop ancestor…” in order to advantageously permit “…to provide an enhanced text similarity measure…,”  (See e.g., AJWANI, §§ II, IV).

With respect to Claim 4, WADDINGTON in view of CRISTIANINI discloses:
4. The method of claim 1, further comprising: identifying the target named entity from among the named entities (See e.g., “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…”; “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 15-20, 31-37, 53-58, 74, 86); [[selecting a maximum number of hops]]; and identifying the subset of the named entities based on whether each of the named entities lies (See e.g., “…Graph-based expansion… additional terms can be selected from the semantic graph and added to the search term set to generate an expanded term set…”; “…semantic graphs are used to improve the accuracy of the matching between the user selected content item and adverts by performing expansion of the set of terms characterizing the user selected content item…allows the expanded term set to provide a more accurate and diverse characterization of the selected content item. For example, if the original search term for the user selected content item comprises a term for a specific team sport and a specific player of that sport, the expansion may result in the addition of a term identifying the player's current team even if this is not included in the original term set…”; “…nodes may only be generated from a subset of the terms in step 505, for example by integrating the node generation…” “…Select Semantic Graphs…Select Subset of Nodes of Graph…”   See e.g., WADDINGTON paras. 43, 45, 47, 102, 104, 106-112, 124, Fig. 6) within [[the maximum number of hops in the graph]] (See e.g., “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”(See e.g., CRISTIANINI paras. 15-20, 31-37, 53-58, 74, 86).
WADDINGTON in view of CRISTIANINI does not explicitly, but AJWANI discloses bracketed limitations comprising [[selecting a maximum number of hops]] and [[the maximum number of hops in the graph]] (See e.g., “…taxonomy is a directed graph T = (V, E) where the node set is the union of the entities and concepts from a knowledge base. Edges represent relationships between the entities and categories, as well as between categories…” where “…we consider neighbourhoods around sets of leaves…a node set, S in T = (V, E), let N1 (S) denote the 1-hop neighbourhood of S…the k-hop neighbourhood of S as N1 (Nk−1 (s))∪Nk−1 (S) for all k ≥ 2…” See e.g., AJWANI, §§ II, IV).
WADDINGTON, CRISTIANINI, and AJWANI are analogous art because they can be considered to come from a similar field of endeavor in using natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of WADDINGTON in view of CRISTIANINI with AJWANI’s taxonomy framework considering “text classification approaches…expand entities/concepts present in documents by adding synonyms, 1-hop ancestor…” in order to advantageously permit “…to provide an enhanced text similarity measure…,”  (See e.g., AJWANI, §§ II, IV).

With respect to Claim 13, WADDINGTON in view of CRISTIANINI discloses:
13. The apparatus of claim 11, the processor being further configured to execute the instructions to: identify each of the named entities [[within a k-hop neighborhood]] of the target topic to form a set (See e.g., “…the semantic graphs are highly suitable for being dynamically updated to reflect the individual user's specific preferences and characteristics… the semantic graphs may represent not only the semantic representation of a topic but also the user's particular preferences for that topic…” “…nodes may only be generated from a subset of the terms in step 505, for example by integrating the node generation…” “…Select Semantic Graphs…Select Subset of Nodes of Graph…”  See e.g., WADDINGTON paras. 43, 45, 47, 102, 104, 106-112, 124, Fig. 6); add the target topic to the set (See e.g., “…Graph-based expansion… additional terms can be selected from the semantic graph and added to the search term set to generate an expanded term set…”; “…semantic graphs are used to improve the accuracy of the matching between the user selected content item and adverts by performing expansion of the set of terms characterizing the user selected content item…allows the expanded term set to provide a more accurate and diverse characterization of the selected content item. For example, if the original search term for the user selected content item comprises a term for a specific team sport and a specific player of that sport, the expansion may result in the addition of a term identifying the player's current team even if this is not included in the original term set…”; “…nodes may only be generated from a subset of the terms in step 505, for example by integrating the node generation…” “…Select Semantic Graphs…Select Subset of Nodes of Graph…”   See e.g., WADDINGTON paras. 43, 45, 47, 102, 104, 106-112, 124, Fig. 6); and connect directed edges between all named entity pairs in the set (See e.g., “…Graph-based expansion… additional terms can be selected from the semantic graph and added to the search term set to generate an expanded term set…”; “…semantic graphs are used to improve the accuracy of the matching between the user selected content item and adverts by performing expansion of the set of terms characterizing the user selected content item…allows the expanded term set to provide a more accurate and diverse characterization of the selected content item. For example, if the original search term for the user selected content item comprises a term for a specific team sport and a specific player of that sport, the expansion may result in the addition of a term identifying the player's current team even if this is not included in the original term set…”; “…nodes may only be generated from a subset of the terms in step 505, for example by integrating the node generation…” “…Select Semantic Graphs…Select Subset of Nodes of Graph…”; “…each edge of the graph connects two nodes/terms and indicates that these terms co-occur in a suitable textual relationship in the training set (e.g. dependent on the type of the terms, whether they occur in the same sentence or in the same documents)… edge may have an edge value reflecting how closely linked or associated the terms are considered to be. For example, an edge value may be indicative of the number of co-occurrences of the terms (e.g. in a sentence or in a document)…”  See e.g., WADDINGTON paras. 38-43, 45, 47, 68, 71-85, 102, 104, 106-112, 124, Fig. 6).
WADDINGTON in view of CRISTIANINI does not explicitly, but AJWANI discloses bracketed limitations comprising [[within a k-hop neighborhood]] (See e.g., “…taxonomy is a directed graph T = (V, E) where the node set is the union of the entities and concepts from a knowledge base. Edges represent relationships between the entities and categories, as well as between categories…” where “…we consider neighbourhoods around sets of leaves…a node set, S in T = (V, E), let N1 (S) denote the 1-hop neighbourhood of S…the k-hop neighbourhood of S as N1 (Nk−1 (s))∪Nk−1 (S) for all k ≥ 2…” See e.g., AJWANI, §§ II, IV).
 (See e.g., AJWANI, §§ II, IV).

With respect to Claim 17, WADDINGTON in view of CRISTIANINI discloses:
17. The non-transitory computer readable medium of claim 15, the code further comprising instructions executable by the processor to: [[adjust a k value of a k-hop neighborhood to alter a degree of detail]] in the learning roadmap (See e.g., “…present invention combines results from spectral graph theory (SGT) with the kernel function to obtain a new class of learning algorithm. The algorithms disclosed herein provide means for supervised learning, unsupervised learning (clustering) and semi-supervised learning (transduction), model selection, and novelty detection in learning machines, including support vector machines…”; “…applying SGT methods to kernel methods, the dataset is regarded as nodes of a fully connected graph. A weight equal to the kernel between the two nodes is assigned to each edge of the graph. The adjacency matrix of the graph is equivalent to the Gram matrix…eigenvectors and their corresponding eigenvalues provide information about the properties of the graph…second eigenvector can be thresholded to approximate the class assignment of graph nodes, minimizing the cost of a cut of a clustering. The first eigenvector of the adjacency matrix provides distribution of an ergodic random walk, using such matrix as the transition matrix. The relations between first and second eigenvalues…” “…novelty detection can be achieved using the first eigenvector of the adjacency matrix, which produces a ranking of the data items based on their “typicity” or popularity. The points that are more clustered in feature space will receive a higher ranking, while isolated points receive a very low ranking…”See e.g., CRISTIANINI paras. 20, 31-37, 53-58, 74, 86) CRISTIANINI paras. 20, 31, 34, 35, 37, 53-58, 74, 86).
 WADDINGTON in view of CRISTIANINI does not explicitly, but AJWANI discloses bracketed limitations comprising [[adjust a k value of a k-hop neighborhood to alter a degree of detail]] (See e.g., “…taxonomy is a directed graph T = (V, E) where the node set is the union of the entities and concepts from a knowledge base. Edges represent relationships between the entities and categories, as well as between categories…” where “…we consider neighbourhoods around sets of leaves…a node set, S in T = (V, E), let N1 (S) denote the 1-hop neighbourhood of S…the k-hop neighbourhood of S as N1 (Nk−1 (s))∪Nk−1 (S) for all k ≥ 2…” where as k increases for k ≥ 2 can be reasonably interpreted as adjusting k to alter a degree of detail, See e.g., AJWANI, §§ II, IV).
WADDINGTON, CRISTIANINI, and AJWANI are analogous art because they can be considered to come from a similar field of endeavor in using natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of WADDINGTON in view of CRISTIANINI with AJWANI’s taxonomy framework considering “text classification approaches…expand entities/concepts present in documents by adding  (See e.g., AJWANI, §§ II, IV).

Allowable Subject Matter
6.	Claims 5, 6, 16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Sun et al., (Sun, J., Ajwani, D., Nicholson, P. K., Sala, A., & Parthasarathy, S. (2017, June). Breaking cycles in noisy hierarchies. In Proceedings of the 2017 ACM on Web Science Conference (pp. 151-160)), hereinafter referred to as SUN, discloses “…Taxonomy graphs that capture hyponymy or meronymy relationships through directed edges are expected to be acyclic. However, in practice, they may have thousands of cycles, as they are often created in a crowd-sourced way. Since these cycles represent logical fallacies, they need to be removed for many web applications… we address the problem of breaking cycles while preserving the logical structure (hierarchy) of a directed graph as much as possible…our approach infers graph hierarchy using a range of features, including a Bayesian skill rating system and a social agony metric. We also (See e.g., SUN, Abstract).
Please, see for additional references PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656